DETAILED ACTION

The Examiner of this application has changed.  Please see the updated Examiner information as detailed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 76-85 have been omitted from the claim set filed on September 29, 2022.  However, in view of Applicant’s remarks filed on September 29, 2022 which states that claims 75-85 have been canceled, said claims are presumed to be canceled.
Appropriate correction is required.

Response to Amendment
	By Applicant’s amendment filed on September 29, 2022, claims 75-85 have been canceled and new claims 88-90 have been added.  Claim 87 was previously withdrawn.  Claims 1-74 were previously canceled.  Claims 86 and 88-90 are currently presented for examination.  

Response to Arguments
Due to Applicant’s amendments to the claims, the previous rejections are hereby withdrawn.  However, upon further search and consideration, new rejections are detailed below.  This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 90 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 90 recites the limitation "the quinidine".  There is insufficient antecedent basis for this limitation in the claim since claim 86 from which claim 90 depends does not recite quinidine in the claim.
For the sake of compact prosecution, claim 90 is being interpreted as “The method according to claim 86, wherein the deuterated dextromethorphan and the nortriptyline are administered in a tablet unit dosage form or a capsule unit dosage form” and examined herewith.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 86 and 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over Berg U.S. Application No. 2009/0111846 A1 in view of Smith WO 9609044 A1 and Harbeson et al. (May 2014, Med Chem News, No. 2 pages 8-22 Provided on IDS 03/07/2022)
Claims 86 and 88-90 of the instant application claim a method of treating agitation in a subject with dementia, the method comprising administering to the subject in need thereof (i) deuterated dextromethorphan, or a pharmaceutically acceptable salt thereof, and (ii) nortriptyline, or a pharmaceutically acceptable salt thereof, wherein
the dementia is of the Alzheimer's type.
	Berg teaches pharmaceutical compositions and methods for treating depression, anxiety, and neurodegenerative diseases and cognitive disorders, such as dementia and Alzheimer’s disease, by administering the compositions comprising dextromethorphan in combination with quinidine (abstract and [0002]).  Berg teaches at least one of the quinidine and the dextromethorphan is in a form of a pharmaceutically acceptable salt selected from the group consisting of salts of alkali metals, salts of lithium, salts of sodium, salts of potassium, salts of alkaline earth metals, salts of calcium, salts of magnesium, salts of lysine, salts of N,N'-dibenzylethylenediamine, salts of chloroprocaine, salts of choline, salts of diethanolamine, salts of ethylenediamine, salts of meglumine, salts of procaine, salts of tris, salts of free acids, salts of free bases, inorganic salts, salts of sulfate, salts of hydrochloride, and salts of hydrobromide [0021].  Berg further teaches the quinidine comprises quinidine sulfate and the dextromethorphan comprises dextromethorphan hydrobromide, and an amount of quinidine sulfate administered comprises from about 30 mg/day to 60 mg/day and an amount of dextromethorphan hydrobromide administered comprises from about 30 mg/day to about 60 mg/day [0022].
	Berg teaches a method for treating symptoms associated with a neurodegenerative disorder comprising administering to the patient in need thereof an amount of dextromethorphan from about 20 mg/day to about 200 mg/day in combination with an amount of quinidine from about 10 mg/day to less than about 50 mg/day [0031].  Berg specifically teaches administration of dextromethorphan hydrobromide [0042].
	Berg teaches that one approach for increasing systemically available dextromethorphan is to co-administer the CYP2D6 inhibitor, quinidine, to protect dextromethorphan from metabolism [0065]. Quinidine administration can convert subjects with extensive metabolizer phenotype to poor metabolizer phenotype [0065].  Rapid dextromethorphan elimination may be overcome by co-administration of quinidine along with dextromethorphan [0072]-[0073]. Thus quinidine co-administration greatly increases the quantity of dextromethorphan circulating in the blood, and it also yields more consistent and predictable dextromethorphan concentrations [0073]. 
	Berg teaches that while quinidine is generally preferred for coadministration, other antioxidants, can also be administered including nortriptyline, chlorpromazine, domperidone, haloperidol, pipamperone, labetalol, metoprolol, oxprenolol, propranolol, timolol, mexiletine, quinine, diphenhydramine, ajmaline, lobeline, papaverine, and yohimbine [0073].
Berg teaches that any suitable route of administration can be employed for providing the patient with an effective dosage of dextromethorphan in combination with quinidine, for example, oral, rectal, transdermal, parenteral (subcutaneous, intramuscular, intravenous), intrathecal, topical, inhalable, and like forms of administration can be employed [0150]. Suitable dosage forms include tablets, troches, dispersions, suspensions, solutions, capsules, patches, and the like and formulations can contain a mixture of active compounds with pharmaceutically acceptable carriers or diluents as are known by those of skill in the art [0150].
Berg specifically teaches that the compositions including dextromethorphan, are suitable for use in treating or alleviating symptoms of a variety of conditions, including dementia, as well as agitation in dementia [0161].
Thus Berg teaches that dextromethorphan (DM) in combination with quinidine wherein the quinidine increases the systemic concentration of DM, can be used to treat symptoms of dementia or Alzheimer’s disease specifically agitation associated with dementia.
Berg does not teach deuterated DM.  Berg does not specifically teach the combination of DM and nortriptyline.
	Although Berg does not specifically teach the combination of DM and nortriptyline, Berg does teach that quinidine co-administration greatly increases the quantity of dextromethorphan circulating in the blood, and it also yields more consistent and predictable dextromethorphan concentrations and while quinidine is generally preferred for coadministration, other antioxidants, such as nortriptyline can also be administered for the same purpose of increasing the quantity of dextromethorphan circulating in the blood by decreasing DM metabolism [0073].
	In addition, Smith teaches a number of antioxidants other than quinidine including nortriptyline can be used to stabilize the concentration of DM in the bloodstream (page 7 line 27- page 8 line 28).  Smith teaches that for some patients, combinations of DM and antioxidants other than quinidine are preferred because some individuals may not tolerate quinidine or quinidine-DM combinations due to an allergy to quinidine or a heart condition known as a prolonged QT interval (page 11 lines 1-8).  Smith also teaches that a less potent oxidation inhibitor may be preferred in combination with DM as a second agent that can be alternated with quinidine to avoid developing a tolerance that would require increasing dosages of quinidine (column 11 lines 8-12).  Smith teaches that since some patients cannot tolerate quinidine well, the ability of several other candidate antioxidants to inhibit DM oxidation were tested (page 20 lines 28-30).  An agent tested was nortriptyline (page 21 line 28-30).  Claim 4 of Smith specifically claims increasing the effectiveness of dextromethorphan comprising the administration of a debrisoquin hydroxylase inhibitor selected from the group which includes nortriptyline.
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Berg which teaches dextromethorphan (DM) in combination with quinidine wherein the quinidine increases the systemic concentration of DM for the treatment of symptoms of dementia or Alzheimer’s disease specifically agitation associated with dementia, with the teachings of Smith which teaches that for some patients, combinations of DM and antioxidants other than quinidine are preferred because some individuals may not tolerate quinidine or quinidine-DM combinations due to an allergy to quinidine or a heart condition known as a prolonged QT interval and a number of antioxidants other than quinidine including nortriptyline can be used to stabilize the concentration of DM in the bloodstream.  Therefore since nortriptyline can be used to stabilize the concentration of DM in the bloodstream and thus increase the systemic amount of DM, a person of ordinary skill in the art would have been motivated to substitute nortriptyline for quinidine with a reasonable expectation of success.  Thus substituting nortriptyline for quinidine would have been seen as selecting an obvious alternative to yield predictable results.
Thus combining dextromethorphan and nortriptyline for the treatment of agitation in a subject with dementia is rendered obvious in view of the cited prior art teachings.
With respect to the claimed limitation of the use of deuterated dextromethorphan, Harbeson teaches that selective replacement of hydrogen atoms with deuterium (deuteration) has the unique benefit of retaining the pharmacologic profile of physiologically active compounds while in certain instances, positively impacting their metabolic fate (page 8).  Harbeson teaches that in these favorable cases, deuterium substitution can in principle improve the safety, efficacy, and/or tolerability of a therapeutic agent (page 8).  
Harbeson teaches that AVP-786 is a combination of a deuterated dextromethorphan and ultra-low dose quinidine (page 19). Harbeson further teaches that combinations of dextromethorphan and quinidine, referred to as AVP-923, are also in clinical development for other neurologic indications, including agitation in Alzheimer’s disease and levodopa-induced dyskinesia (page 19). Harbeson teaches that the quinidine in AVP-923 acts as a pharmacokinetic booster by inhibiting CYP2D6, the major metabolic pathway in humans that converts dextromethorphan to dextrorphan (page 19). Harbeson teaches that the deuterated dextromethorphan in AVP-786 maintains the pharmacologic profile of dextromethorphan but is less susceptible to CYP2D6 catalyzed metabolism due to the deuterium isotope effect (page 19). Harbeson teaches that in a Phase 1 trial comparing AVP-923 to AVP-786, which has a substantially lower dose of quinidine but equivalent doses of dextromethorphan and deuterated dextromethorphan, AVP-786 provided essentially identical plasma levels of deuterated dextromethorphan compared to (nondeuterated) dextromethorphan from AVP-923 (page 19).  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to use deuterated dextromethorphan in the combination rendered obvious over the teachings of Berg and Smith which is a combination of DM and nortriptyline for the treatment of agitation in patients with dementia since Harbeson teaches that the incorporation of deuterium in dextromethorphan also makes dextromethorphan less susceptible to metabolism and thus one would be able to achieve higher concentrations of dextromethorphan in the bloodstream while using nortriptyline which is a less potent inhibitor of DM metabolism than quinidine as taught in Smith. Thus a reasonable expectation of providing an improved treatment for symptoms of dementia including agitation exists since both deuterated dextromethorphan and nortriptyline administration would result increased systemic concentrations of DM.
Thus in view of the cited prior art teachings treating agitation in patients with dementia or Alzheimer’s disease comprising the administration of deuterated dextromethorphan and nortriptyline is rendered obvious and thus the cited claims of the instant application are rejected. 

Claims 86, 88 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuteau WO 2015/069809 A1.
 Claims 86, 88 and 90 of the instant application claim a method of treating agitation in a subject with dementia, the method comprising administering to the subject in need thereof (i) deuterated dextromethorphan, or a pharmaceutically acceptable salt thereof, and (ii) nortriptyline, or a pharmaceutically acceptable salt thereof, wherein
the dementia is of the Alzheimer's type.
	Tabuteau teaches a method of treating a neurological disorder comprising administering an antidepressant compound and dextromethorphan (DM) to a human being in need thereof, wherein the human being is an extensive metabolizer of DM [0003].  Tabuteau teaches that any antidepressant may be used in combination with dextromethorphan to improve the therapeutic properties of dextromethorphan, wherein DM and the antidepressant compound may be administered in separate compositions or dosage forms, or may be administered in a single composition or dosage form comprising both [00114].  Tabuteau teaches that the antidepressant compounds that can be co-administered with DM include nortriptyline in addition to bupropion, hydroxybupropion, erythrohydroxybupropion, and threohydroxybupropion [00115].
	Tabuteau teaches that psychiatric disorders that may be treated by a combination of dextromethorphan and an antidepressant, include, aggression in Alzheimer’s disease, agitation, and agitation in Alzheimer’s disease [0095].
	Tabuteau further teaches that any reference to a compound therein, such as dextromethorphan includes pharmaceutically acceptable salts; alternate solid forms, such as polymorphs, solvates, hydrates, etc.; tautomers; deuterium modified compounds, such as deuterium modified dextromethorphan [00127].  Tabuteau teaches that examples of deuterium modified dextromethorphan include: 
    PNG
    media_image1.png
    442
    571
    media_image1.png
    Greyscale
[00128].
	Tabuteau teaches that therapeutic compounds may be formulated for oral administration, for example, with an inert diluent or with an edible carrier, or it may be enclosed in hard or soft shell gelatin capsules, compressed into tablets, or incorporated directly with the food of the diet [00180]. For oral therapeutic administration, the active compound may be incorporated with an excipient and used in the form of ingestible tablets, buccal tablets, troches, capsules, elixirs, suspensions, syrups, wafers, and the like [00180]-[00181].
	Tabuteau does not specifically exemplify the combination of deuterated dextromethorphan and nortriptyline for treating agitation in a subject with dementia.
The prior art does not appear to provide sufficient specificity, i.e., involves too much "picking and choosing" to give rise to anticipation. See Coming Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect ....the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to have selected the various combinations of features claimed from within the prior art disclosure specifically, combining deuterated dextromethorphan and nortriptyline for treating agitation in a subject with dementia, with the expectation that both deuteration of DM and nortriptyline administration would stabilize DM concentrations in the blood resulting in improved treatment, to arrive at the instantly claimed subject matter. 
In addition, even though Tabuteau includes nortriptyline on a list that includes other antidepressant compounds, this is insufficient to avoid a prima facie case of obviousness since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  Therefore, a person of ordinary skill in the art would have been motivated to select nortriptyline to combine with deuterated dextromethorphan to improve the properties of the composition with a reasonable expectation of similar success as the particularly preferred antidepressant compounds disclosed therein.  
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
	Claims 86 and 88-90 are rejected.  Claims 87 is withdrawn.  Claims 1-75 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM